518 F.2d 553
90 L.R.R.M. (BNA) 2496
CONNELL CONSTRUCTION COMPANY, INC., Plaintiff-Appellant,v.PLUMBERS AND STEAMFITTERS LOCAL UNION NO. 100, etc.,Defendant-Appellee.
No. 72-1243.
United States Court of Appeals,Fifth Circuit.
July 29, 1975.

Appeal from the United States District Court for the Northern District of Texas.
Before MORGAN, CLARK and INGRAHAM, Circuit Judges.

By the Court:

1
Pursuant to the order of the Supreme Court of the United States dated June 2, 1975, --- U.S. ---, 95 S.Ct. 1830, 44 L.Ed.2d 418, reversing the judgment of this Court, 483 F.2d 1154, the cause is hereby remanded to the United States District Court for the Northern District of Texas for further proceedings in conformity with the opinion of the Supreme Court.